Citation Nr: 1445497	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to a service-connected disability.

2.  Entitlement to an initial compensable disability evaluation for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from March 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2014 statement, the Veteran raised the issues of entitlement to service connection for Charcot arthropathy, high blood pressure secondary to Agent Orange exposure, and erectile dysfunction secondary to diabetes.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claims can be properly adjudicated.

The Veteran seeks entitlement to service connection for peripheral neuropathy as secondary to Agent Orange exposure.  He also asserts an alternative theory that it may be secondary to a service-connected disability, to include his diabetes.  See August 2014 Informal Hearing Presentation.  The Veteran is currently service-connected for coronary artery disease, diabetes mellitus, and non-Hodgkin's lymphoma.  Accordingly, a VA medical opinion is necessary to ascertain whether his peripheral neuropathy is secondary to any of his service-connected disabilities.  The Veteran should also be notified how to substantiate a claim for service connection on a secondary basis.  

The Veteran also seeks a compensable disability rating for residuals of his service-connected non-Hodgkin's lymphoma.  At his February 2011 VA examination, the Veteran reported symptoms of fatigue.  In a later statement, he asserted his fatigue was associated with his non-Hodgkin's lymphoma.  See August 2014 Informal Hearing Presentation.  Private treatment records, however, have associated his fatigue with other disabilities, to include sleep apnea (see May 2006 note from Dr. P.M.), and a transient thyroiditis (see August 1993 note from Mid Ohio Oncology/Hematology).  At his most recent VA examination in September 2014, there was a diagnosis of iatrogenic hypothyroidism due to the radiation therapy to the neck for non-Hodgkin's lymphoma.  The hypothyroidism was asymptomatic.  A remand is necessary to ascertain the severity of any associated residual of the Veteran's non-Hodgkin's lymphoma.

In addition, although a number of treatment records indicate his non-Hodgkin's lymphoma is currently in remission, the September 2014 VA examiner noted the Veteran's non-Hodgkin's Lymphoma was active and required continuous medication for control.  The same report also indicated all treatment was completed as of 1996.  In contrast, a July 2014 private treatment note from Medical Associates indicated a past medical history of non-Hodgkin's lymphoma that has been in remission for 10 years.  Accordingly, further clarification is needed to determine whether the Veteran's non-Hodgkin's lymphoma is active or still in remission.

Furthermore, it appears additional evidence has been added to the record since the issuance of the September 2011 Supplement Statement of the Case addressing service connection for peripheral neuropathy and October 2011 Statement of the Case addressing the rating for non-Hodgkin's lymphoma.  This evidence should be reviewed and considered by the AOJ on remand.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran notification regarding how to substantiate a claim for service connection on a secondary basis.  

2.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his peripheral neuropathy.  The examiner must review the Veteran's electronic records.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner should respond to the following:

(a)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy is:

(i)  Caused by any of his service-connected disabilities, to include: coronary artery disease, diabetes mellitus, and non-Hodgkin's lymphoma; or

(ii) Aggravated (permanently made worse by) any of his service-connected disabilities.

(b)  In the alternative, determine whether it is at least as likely as not that the Veteran's peripheral neuropathy is otherwise related to his active military service, to include Agent Orange exposure.

A rationale should be provided for all opinions offered.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the current status of his non-Hodgkin's lymphoma as well as any residual symptoms.  The examiner must review the Veteran's electronic records.  The examination report should indicate that these files were reviewed.

After reviewing the record, the examiner should respond to the following:

(a)  Determine whether or not the Veteran's non-Hodgkin's lymphoma is active or in remission.

(b)  Determine whether the Veteran has any residuals or symptoms related to his non-Hodgkin's lymphoma, to include fatigue and iatrogenic hypothyroidism.  If so, comment on the severity of each residual symptom by analogy to an appropriate disability.  

(c)  If the examiner finds the Veteran has fatigue and/or iatrogenic hypothyroidism not related to his non-Hodgkin's lymphoma, explain why.

A rationale should be provided for all opinions offered.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


